internal_revenue_service department of the treasury number info release date index number in re washington dc person to contact telephone number refer reply to cc psi 6-conex-111826-03 date mar request to make a late sec_179 election dear this letter is in response to a letter dated date to the commissioner of the internal_revenue_service requesting permission to make a late election for your truck for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2003_1 2003_1_irb_1 a copy of selected selections of revrul_2003_1 has been enclosed for your reference we hope that you find the following general information to be helpful sec_1_179-5 of the income_tax regulations provides that the election under sec_179 of the internal_revenue_code to claim a sec_179 expense deduction for sec_179 property must be made on the taxpayer’s first income_tax return for the taxable_year to which the election applies or on an amended_return filed within the time prescribed by law including extensions for filing the return for such taxable_year thus your request to use sec_179 is a request for an extension of time to make an election under sec_179 for your truck in making your decision whether to file this request you should be aware that sec_280f limits to dollar_figure for the year the combined depreciation and sec_179 deductions for certain trucks placed_in_service during the year see the attached pages of publication your request for an extension of time to make a regulatory election must meet the requirements of sec_301_9100-3 of the regulations we are also enclosing a copy of sec_301_9100-3 under sec_301_9100-3 requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government the election under sec_179 is an accounting_method election under sec_301_9100-3 for accounting_method elections the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances emphasis added sec_301_9100-3 conex-111826-03 provides that a request under sec_301_9100-3 is a request for a ruling letter revproc_2003_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required_by_law to pay user fees for requests for private letter rulings under sec_15 of revproc_2003_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2003_1 if you should decide to request a private_letter_ruling section of revproc_2003_1 provides information as to where to send the request also as we have noted above section of revproc_2003_1 provides general instructions for requesting a private_letter_ruling this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2003_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at sincerely yours charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosures
